DETAILED ACTION
This action is in response to the papers filed 2/25/2020 titled “CONFIGURING AND AUTHENTICATING A HEALTH DEVICE”. A preliminary amendments to the claims was filed 2/25/2020 cancelling claims 1-40 and 61-150 therefore claims 41-60 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020 and 8/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41, 46-48, 53-55 and 60 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brown (US 2004/0117210).
With respect to claim 41, Brown discloses a method of deploying a mobile health device to provide a health service for a person for a health condition (a networked health-monitoring system configured to collect and process patient health-related data; the system includes at least one handheld microprocessor device 12 having a display;
stored in the memory of the handheld microprocessor device 12 is a set of program instructions that establishes a data protocol that allows the microprocessor device 12 to perform digital data signal processing and generate desired data or graphics for display on display unit 28; abstract; figure 1; paragraphs [0014], [0032]), the method comprising: 
accessing a profile of the person (blood glucose test results and associated data (profile) are transmitted to clearinghouse 54 and stored with a digitally encoded signal, which is accessible by a healthcare professional; figures 1, 2; paragraphs [0037], [0038]); 
defining a value for a first parameter of the mobile health device based on the profile (menu screens are displayed by a display unit 28 of the handheld microprocessor device 12 according to the type of test results and associated data; coordinate values (first parameter) for blood glucose level and time of day can be displayed; figures 1, 2; paragraphs [0040], [0048]); 
configuring the mobile health device based on the value of the first parameter (displaying a menu or submenu item (configuring) that allows the patient to obtain and display messages or instructions that have been provided by a healthcare professional and stored in the clearinghouse 54; paragraph [0041]); and 
giving possession of the mobile health device to the person (patient health-related data is received from the handheld microprocessor device 12; abstract; paragraph (0014)).

With respect to claims 46, Brown discloses the method of claim 41 further discloses wherein the profile includes a first parameter value specific to the person and associated with a health condition of the person (paragraph [0048}).

With respect to claims 47, Brown discloses the method of claim 46, further discloses wherein the mobile health device includes a health sensor for monitoring a value of a health metric of the person, and wherein the first parameter value is specific to the health sensor (figure 3; paragraphs [0043], [0048}).

With respect to claim 48, Brown discloses a system for deploying a mobile health device to provide a health service for a person for a health condition (a networked health-monitoring system configured to collect and process patient health-related data; the system includes at least one handheld microprocessor device 12 having a display; stored in the memory of the handheld microprocessor device 12 is a set of program instructions that establishes a data protocol that allows the microprocessor device 12 to perform digital data signal processing and generate desired data or graphics for display on display unit 28; abstract; figure 1; paragraphs [0014], [0032]), the system comprising: 
accessing a profile of the person (blood glucose test results and associated data (profile) are transmitted to clearinghouse 54 and stored with a digitally encoded signal, which is accessible by a healthcare professional; figures 1, 2; paragraphs [0037], [0038]); 
defining a value for a first parameter of the mobile health device based on the profile (menu screens are displayed by a display unit 28 of the handheld microprocessor device 12 according to the type of test results and associated data; coordinate values (first parameter) for blood glucose level and time of day can be displayed; figures 1, 2; paragraphs [0040], [0048]); 

With respect to claim 53, Brown discloses the system of claim 48 further discloses wherein the profile includes a first parameter value specific to the person and associated with a health condition of the person (paragraph [0048}).

With respect to claim 54, Brown discloses the system of claim 53 further discloses wherein the mobile health device includes a health sensor for monitoring a value of a health metric of the person, and wherein the first parameter value is specific to the health sensor (figure 3; paragraphs [0043], [0048}).

With respect to claim 55, Brown discloses a non-transitary computer-readable media having software stored thereon that deploys a mobile health device to provide a health service for a person for a health condition (a networked health-monitoring system configured to collect and process patient health-related data; the system includes at least one handheld microprocessor device 12 having a display; stored in the memory of the handheld microprocessor device 12 is a set of program instructions that establishes a data protocol that allows the microprocessor device 12 to perform digital data signal processing and generate desired data or graphics for display on display unit 28; abstract; figure 1; paragraphs [0014], [0032]), the software comprising: 
accessing a profile of the person (blood glucose test results and associated data (profile) are transmitted to clearinghouse 54 and stored with a digitally encoded signal, which is accessible by a healthcare professional; figures 1, 2; paragraphs [0037], [0038]); 
defining a value for a first parameter of the mobile health device based on the profile (menu screens are displayed by a display unit 28 of the handheld microprocessor device 12 according to the type of test results and associated data; coordinate values (first parameter) for blood glucose level and time of day can be displayed; figures 1, 2; paragraphs [0040], [0048]); 

With respect to claim 60, Brown discloses non-transitary computer-readable media of claim 55 further discloses wherein the mobile health device includes a health sensor for monitoring a value of a health metric of the person, and wherein the first parameter value is specific to the health sensor (figure 3; paragraphs [0043], [0048}).


Claim Rejections - 35 USC § 103
Claims 42, 44, 49, 51, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2004/0117210) in view of Aarnio et al (US 2018/0013571).
With respect to claims 42, 49, and 56, Brown discloses the method of claim 41, the system of claim 48, and the non-transitory computer-readable media of claim 55, respectively. 
Brown does not further disclose comprising: after giving possession of the mobile health device, receiving a first communication from the mobile health device; in response to receiving the first communication, sending a second communication to a second device associated with the person; receiving a third communication; and authenticating that an operator in possession of the mobile health device is the person based on receipt of the third communication. 
Aarnio discloses comprising: after giving possession of the mobile health device, receiving a first communication from the mobile health device (figure 3B; paragraphs [0079], [0080]); 
in response to receiving the first communication, sending a second communication to a second device associated with the person (figure 3B; paragraph [0083]); 
receiving a third communication (figure 3B; paragraph [0083]); and 
authenticating that an operator in possession of the mobile health device is the person based on receipt of the third communication (paragraph [0084)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brown to provide after giving possession of the mobile health device, receiving a first communication from the mobile health device; in response to receiving the first communication, sending a second communication to a second device associated with the person; receiving a third communication; and
authenticating that an operator in possession of the mobile health device is the person based on receipt of the third communication, as taught by Aarnio in order to provide a means for verifying the authenticity of a medical component endpoint (Aarnio abstract).

With respect to claims 44, 51, and 58, Brown, in view of Aarnio, discloses the method of claim 42, the system of claim 49, and the non-transitory computer-readable media of claim 56, respectively. 
Brown does not further disclose wherein the third communication is from the second device, and wherein authenticating is based on the third communication being received from the second device. 
Aarnio discloses wherein the third communication is from the second device (paragraph [0083]), and wherein authenticating is based on the third communication
being received from the second device (paragraph [0084)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brown to provide wherein the third communication is from the second device, and wherein authenticating is based on the third communication being received from the second device, as taught by GE, in order to provide a trusted authentication procedure for newly registered devices on a network (Aarnio abstract).

Claims 43, 50, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2004/0117210) in view of Aarnio et al (US 2018/0013571) in view of WO 2017/049302 to First Data Corporation.
	With respect to claims 43, 50, and 57, Brown, in view of Aarnio, discloses the method of claim 42, the system of claim 49, and the non-transitory computer-readable media of claim 56, respectively. 
Brown does not further disclose wherein the second communication includes an access code, wherein the third communication is from the mobile health device and includes the access code, and wherein authenticating is based on the third communication including the access code. 
First Data Corporation (FDC) discloses wherein the second communication includes an access code (paragraph [0045]; figure 4), wherein the third communication is from the mobile health device and includes the access code (paragraph [0045}; figure 4), and wherein authenticating is based on the third communication including the access code (paragraph [0045]; figure 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brown to provide wherein the second communication includes an access code, wherein the third communication is from the mobile health device and includes the access code, and wherein authenticating is based on the third communication including the access code, as taught by FDC, in order to provide for enabling two-factor biometric authentication within mobile browsers (FDC, paragraph [0003]).

Claims 45, 52, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2004/0117210) in view of LIANG et al (US 2018/0286510).
With respect to claims 45, 52, and 59, Brown discloses the method of claim 41, the system of claim 48, and the non-transitory computer-readable media of claim 55, respectively. 
Brown does not further disclose comprising: creating the profile for the person at a time of purchase or order of the mobile health device. 
LIANG discloses comprising: creating the profile for the person at a time of purchase or order of the mobile health device (figure 11; paragraphs [0205], [0207]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brown to provide creating the profile for the person at a time of purchase or order of the mobile health device, as taught by LIANG, in order to provide hospitals and medical personnel the ability to better concentrate on patient care without being concerned with making sure that needed components will always be available (LIANG, paragraph [0203)).

Prior Art
	Gopalakrishnan et al (US 2015/0164349) titled “METHODS AND SYSTEMS FOR ARRHYTHMIA TRACKING AND SCORING”
	Golden (US 2010/0292556) titled “METHODS AND SYSTEMS FOR MANAGING, CONTROLLING AND MONITORING MEDICAL DEVICES VIA ONE OR MORE SOFTWARE APPLICATIONS FUNCTIONING IN A SECURE ENVIRONMENT”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492